                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

In re:

WAYNE T. GAMBLE,                                             LEAD CASE
                                                             Civ. No. 17-225-LPS
         Plaintiff/Movant.

                                       MEMORANDUM ORDER

         At Wilmington this

         1.      Plaintiff has engaged in filing numerous lawsuits that contain frivolous legal

arguments and are vexatious and abusive of the judicial process. On September 18, 2018, Plaintiff

was enjoined from filing, without prior authorization of the Court, any complaint, lawsuit, or

petition for writ of mandamus, raising issues regarding the theft of his property or money

($899,000,000,000) from bank accounts; that he was wrongly accused of murder but has been

cleared by forensic evidence; water contamination; murder plots; and wrongful incarceration of third

parties. (See D.I. 14)

         2.      Plaintiff has continued~filing numerous lawsuits, all of which are frivolous, and

many of which do not contain prayers for relief. Plaintiff has been allowed to filed the lawsuits

because they do not raise any of the issues as set forth in his first banning order. The frivolous

filings are vexatious and abuse of the judicial process. Since September 18, 2018, Plaintiff has filed

the following lawsuits in this District Court: Civil Nos. 18-1632-LPS, GatJJble v. The United States

District Co11rt ef Delaware, Clerk's Office; 18-1652-LPS, GatJJble v. Social S ecmity Administration; 18-1653-

LPS, Gamble v. United States Post Office and Postal Services; 18-1654-LPS, Gamble v. The United States

District Comt ef Delaware; 19-545-LPS, GatJJble v. Boo11swa11g Law Firm; 19-853-UNA, GatJJble v. United

States Distlict Comt of Delaware; 19-854-UNA, Gamble v. Co111t 13, ]ttstice ef the Peace Cottrt; and

Miscellaneous Nos. 18-281-LPS, Gamble v. The United States District Cotttt efDelaware, Clerk's Office;


                                                       1
18-289-LPS, Gamble v. Social Sec111iryAd111i11istration; 18-290-LPS, Gamble v. United States Post Office and

Postal Sel'!Jices; 18-291-LPS, Gamble v. The United States Disttict Co111t of Delaware, Clerk's Office; 18-

316-LPS, Gamble v. S 011th and No,th Federal Agents; 19-061-LPS, Gamble v. Boonswang Law Firm; 19-093-

LPS, Gamble v. United States Distlict Co111t of Delaware; 19-106-LPS, Gamble v. Co111t 13, Justice of the Peace

Cotttt; 19-113-LPS, Gamble v. Wilmington Ho11si11gA11tho1iry. The Court has reviewed the Complaints

and Motions for Leave to File a Complaint in each of the above-listed cases and finds none of them

state a claim upon which relief may be granted. Indeed, the allegations are frivolous, unspecified

and irrational, and most do not contain prayers for relief.

         3.      As a result of the numerous filings in this Court, on May 28, 2019, Plaintiff was

ordered to show cause why he should not be enjoined from filing any complaint, lawsuit, or petition

for writ of mandamus, filed in the United States District Court for the District of Delaware, raising

issues that are frivolous or malicious and/ or that do not contain a prayer for relief. Plaintiff was

given until June 21, 2019 to respond to the show cause order. (D .I. 20)

         4.      A district court has the power to enjoin vexatious litigants from filing meritless

pleadings where the pleadings raise issues identical or similar to those that have already been

adjudicated. See 28 U.S.C. § 1651; Matterof PackerAve. Assoc., 884 F.2d 745, 747 (3d Cir. 1989);

Yadav v. St11tees, 87 F. App'x 271 (3d Cir. Jan. 27, 2004). The Court, in considering enjoining

Plaintiff as a vexatious litigant from future litigation, provided him sufficient notice and an

opportunity to be heard in the form of a Show Cause Order entered May 28, 2019. See Brow v.

Farre/91, 994 F.2d 1027, 1038 (3d Cir. 1993). Plaintiff did not file a response to the Show Cause

Order.

         5.      Plaintiff has failed to show cause why he should not be enjoined from filing any

complaint, lawsuit, or petition for writ of mandamus filed in the United States District Court for the




                                                      2
District of Delaware, raising issues that are frivolous or malicious and/ or that do not contain a

prayer for relief.

        IT IS THEREFORE ORDERED that:

        1.       Plaintiff is hereby enjoined from filing, without prior authorization of the Court, any

complaint, lawsuit, or petition for writ of mandamus, raising issues filed in the United States District

Court for the District of Delaware, raising issues that are frivolous or malicious and/ or that do not

contain a prayer for relief.

        2.       Plaintiff must file a motion for leave to file with any new complaint, lawsuit, or

petition for writ of mandamus that he proposes to file and must attach a copy of this memorandum

order to it. The motion shall be filed, In Re: U7qyne Gamble, Plaintiff/Movant, Lead Case Civ. No.

17-225-LPS.

        3.       As an exhibit to any motion seeking such leave, there must be attached a declaration

prepared pursuant to 28 U.S.C. § 1746 or a sworn affidavit certifying that (a) the document raises a

new issue that has never been previously raised by the filer in this or any other court, (6) the claim or

issue is not frivolous, (c) the document is not filed in bad faith, and (d) a statement as to the basis

for jurisdiction and venue in the District of Delaware.

        4.       The Court shall deny any motion for leave to file if the proposed document is

frivolous, vexatious, or harassing. If the motion is denied, the document shall not be filed. The

failure to comply with this memorandum order shall be sufficient grounds for this court to deny any

motion for leave to file.

        5.       If the motion for leave to file is granted, Plaintiff shall submit the order as evidence

that he has obtained the permission of the court for the filing.

        6.       No document submitted by Plaintiff shall be filed prior to obtaining leave to file

unless the document is specifically identified as a motion for leave to file, and unless the document


                                                     3
contains an affidavit or sworn declaration as required by this memorandum order, and a copy of this

memorandum order.

             7.   The Clerk's Office shall not accept any filing fees, cover sheets, applications for leave

to proceed without prepayment of fees, summonses, or U.S. Marshals forms, in connection with a

motion for leave to file, unless and until leave is granted.

             8.   Plaintiff is placed on notice that should leave be granted but the case is not properly

venued in this district, the court will transfer the case to the proper venue without ruling on the

merits of the case and without ruling on any motions, including motions for leave to proceed in Jonna

pattperis.




                                                          HONORABLE LEONARD P. STARK.
                                                          UNITED STATES DISTRICT JUDGE




                                                     4
